NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                               For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted August 18, 2016* 
                               Decided August 18, 2016 
                                             
                                        Before 
 
                       RICHARD A. POSNER, Circuit Judge 
                        
                       FRANK H. EASTERBROOK, Circuit Judge
                        
                       DIANE S. SYKES, Circuit Judge 
 
No. 15‐3244 
 
KELVIN MERRITT,                                 Appeal from the United States District 
      Plaintiff‐Appellant,                      Court for the Central District of Illinois.
                                                 
      v.                                        No. 13‐3377 
                                                 
THOMAS BAKER and WEXFORD                        Colin S. Bruce, 
HEALTH SOURCES, INC.,                           Judge. 
      Defendants‐Appellees. 
                                            
                                       O R D E R 

       Kelvin Merritt, an Illinois inmate, appeals the grant of summary judgment against 
him in this suit under 42 U.S.C. § 1983 asserting that a prison doctor, Thomas Baker, was 
deliberately indifferent to his rib injury and that Wexford Health Sources, Inc., which 
contracts with the Illinois Department of Corrections to provide medical care for 
inmates, had a policy of delaying medical treatment in an effort to save money. We 
affirm. 
                                                 
            * After examining the briefs and the record, we have concluded that oral 

argument is unnecessary. Thus the appeal is submitted on the briefs and the record. 
See FED. R. APP. P. 34(a)(2)(C). 
No. 15‐3244                                                                            Page 2 
 
       The treatment of which Merritt complains occurred shortly after he was 
transferred to the Western Illinois Correctional Center. Within days of his arrival, he told 
a nurse that he was having pain on the left side of his rib cage (pain that he estimated as 
five out of ten in terms of severity). He said that he sustained a rib injury after being 
slammed to the ground during a fight a couple weeks earlier at his former institution, 
the Lawrence Correctional Center. The nurse examined Merritt and noted a “palpable 
lump” on the “left rib area.” She prescribed Tylenol and referred Merritt to a doctor. 

       Five days later, Merritt was examined by Dr. Baker, the medical director. Merritt 
explained that, even with the Tylenol, he was still in pain, and he requested a 
lower‐bunk permit. Dr. Baker noted the lump on Merritt’s ribcage and ordered an x‐ray. 
Dr. Baker did not issue Merritt a lower bunk pass, concluding that there was “no 
medical indication” that he needed one, and continued his Tylenol prescription. 

       The next day, Merritt received an x‐ray of his rib cage. The films were interpreted 
by an outside physician who saw “no convincing evidence of a left rib fracture” and 
concluded that the other tissues and structures in Merritt’s chest appeared normal. 

       A week later, Merritt followed up with Dr. Baker. Dr. Baker examined him and 
described the lump on his ribs as three centimeters in diameter and non‐tender, not 
fluctuant, and with no signs of infection. Dr. Baker explained to Merritt that his x‐rays 
were normal and turned down Merritt’s request that he be allowed to see an outside 
specialist because there was no medical reason for further treatment. 

       According to Merritt’s medical records, he did not complain again of rib pain to 
Dr. Baker or any other medical personnel at Western Correctional before being 
transferred a half year later, to Pickneyville Correctional Center. 

        Merritt sued Dr. Baker, primarily alleging that the doctor had been deliberately 
indifferent when he failed to issue him a lower‐bunk pass or prescribe stronger pain 
medication for his rib pain. Merritt says that Dr. Baker’s decisions needlessly prolonged 
his pain. Merritt also sued Wexford, alleging that it had a policy of delaying or denying 
treatment for inmates with broken bones in order to avoid paying expensive medical 
bills for prompt treatment. 

      Discovery ensued and, after further proceedings, the district court granted the 
defendants’ motion for summary judgment. The court concluded that there was no 
evidence that Dr. Baker had been deliberately indifferent to Merritt’s complaints of pain. 
Upon examining Merritt, Dr. Baker promptly ordered x‐rays, conducted a follow‐up 
No. 15‐3244                                                                          Page 3 
 
exam to rule out infection or possibility of fracture, and prescribed Tylenol to manage 
any pain. And to the extent that Merritt disagreed with the doctor over the course of 
treatment, the court explained that this alone did not violate any constitutional right. As 
for Wexford, the court determined that Merritt provided no evidence that it had a policy 
or custom that violated the Constitution. 

       On appeal Merritt challenges generally the grant of summary judgment in favor 
of the defendants. But as the district court explained, Merritt’s only evidence—his own 
assertions that he did not receive adequate care and disagreed with the course of 
treatment prescribed by Dr. Baker—is nothing more than an unwillingness to accept the 
professional judgment of his treating physician and not a basis for establishing 
deliberate indifference. See Berry v. Peterman, 604 F.3d 435, 441 (7th Cir. 2010); Johnson v. 
Doughty, 433 F.3d 1001, 1012–13. And no reasonable juror could conclude that 
Dr. Baker’s actions were “such a substantial departure from accepted professional 
judgment, practice, or standards, as to demonstrate that [he] . . . did not base the 
decision[s] on such a judgment.” Burton v. Downey, 805 F.3d 776, 785 (7th Cir. 2015) 
(quoting Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008)). As soon as Dr. Baker was 
made aware of Merritt’s complaint, he promptly ordered x‐rays to establish whether 
Merritt’s ribs required further treatment. Finding no underlying abnormality or 
evidence of a rib fracture, Dr. Baker concluded that Tylenol was sufficient to treat 
Merritt’s pain and that a lower‐bunk pass was unnecessary. Despite Merritt’s assertion 
that Dr. Baker’s treatment decisions left him in severe pain, he never once complained of 
continuing rib pain after Dr. Baker treated him.   

        Merritt also raises a challenge relating to discovery. After the defendants had 
moved for summary judgment, he complained to the district court that Wexford had 
failed to turn over requested medical records that, he says, would establish that it had a 
practice of delaying treatment in order to save costs. Later he moved to compel Wexford 
to produce documents he had requested during discovery. The court never ruled on his 
motion, however, and Merritt now argues that this was error. But we need not decide 
whether the court wrongly disregarded the motion because a claim under Monnell v. 
Dep’t of Soc. Servs. of New York, 436 U.S. 658 (1978)—that Wexford had a policy of 
delaying inmate care—cannot be supported if, as here, no constitutional violation 
occurred in the first place. See City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986); Petty v. 
City of Chicago, 754 F.3d 416, 424–25 (7th Cir. 2014); Sallenger v. City of Springfield, Ill., 630 
F.3d 499, 504 (7th Cir. 2010); Houskins v. Sheahan, 549 F.3d 480, 493–94 (7th Cir. 2008). 

                                                                                    AFFIRMED.